PER CURIAM.
The petition seeking a belated appeal of the judgments and sentences rendered on July 2, 2014, in Duval County Circuit Court ease numbers 2012-CF-006828 and 2012-CF-006828, is granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as notices of appeal in each of the foregoing cases. If petitioner qualifies for the appointment of counsel at public expense, the lower tribunal is directed to appoint counsel to represent her in the appeals authorized by this opinion.
WOLF, WINOKUR, and WINSOR, JJ., Concur.